     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 1 of 14


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***

6      EBERTO BAUTISTA,                                    Case No. 3:18-cv-00194-MMD-WGC

7                                       Plaintiff,                        ORDER
              v.
8

9      NEVADA DEPARTMENT OF
       CORRECTIONS, et al.,
10
                                   Defendants.
11

12
      I.     SUMMARY
13
             Pro se Plaintiff Eberto Bautista, who is an inmate in the custody of the Nevada
14
      Department of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983 and the
15
      Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”). (ECF No. 7.)
16
      Plaintiff and Defendants have filed cross-motions for summary judgment. (ECF Nos. 59
17
      (“Plaintiff’s Motion”), 60 (“Defendants’ Motion”).) Before the Court is a Report and
18
      Recommendation (“R&R”) of United States Magistrate William G. Cobb, recommending
19
      the Court deny Plaintiff’s Motion and grant Defendants’ Motion. (ECF No. 78.) Plaintiff filed
20
      an objection to the R&R. (ECF No. 81 (“Objection”)1.) Because the Court agrees with
21
      Judge Cobb’s analysis, the Court will accept the R&R, deny Plaintiff’s Motion and grant
22
      Defendants’ Motion.
23
      II.    BACKGROUND
24
             The events giving rise to this action took place while Plaintiff was housed at
25
      Lovelock Correctional Center (“LCC”). (ECF No. 7.) Defendants are former NDOC Director
26

27           1Defendants   filed a response. (ECF No. 82.) Plaintiff filed a reply (ECF No. 83)
28    without seeking leave of the Court in violation of LR IB 3-2(a). For that reason and because
      the Court finds that a reply brief is unwarranted, the Court will strike Plaintiff’s reply brief.
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 2 of 14


1     James Dzurenda, former LCC Warden Renee Baker, LCC Culinary Food Services

2     Manager Maribelle Henry, and Rabbi Yisroel Rosskamm.2 (ECF No. 6.) Specifically at

3     issue in this action is NDOC’s Common Fare/Religious Diet (“Common Fare”), the menu

4     provided to inmates whose “sincere religious/spiritual dietary needs cannot be met by the

5     Master Menu.” (ECF No. 60-10 at 2.)

6             A.      Plaintiff’s Allegations

7             Plaintiff alleges that he practices Messianic Judaism, but that he was not provided

8     a kosher diet that was prepared and served in a proper kosher setting, and that he was

9     prevented from obtaining items necessary to practice his religion due to his indigent status.

10    (ECF No. 6.) As a result, Plaintiff asserts claims under the First Amendment’s Free

11    Exercise Clause, RLUIPA, and the Fourteenth Amendment’s Equal Protection Clause.3

12    (Id.)

13            Specifically, Plaintiff alleges that he was provided a “one-size fits all” vegetarian

14    diet with the same items served every day, whereas inmates who did not require kosher

15    meals received a variety. (Id.) While other inmates received 13 meat servings per month

16    for breakfast, 22 meat servings per month for lunch, and 25 meat servings per month for

17    their evening meals, Plaintiff alleges he received only quinoa, unwashed cabbage, and

18    freezer burned fruit. (Id.) Plaintiff further claims the prison hired Rabbi Rosskamm to certify

19    the common fare diet as kosher in order to punish inmates who sought a kosher diet. (Id.)

20            Plaintiff also alleges the conditions of his water dispenser and the kosher food

21    preparation areas and utensils are not adequately supervised or maintained, which allow

22    for cross-contamination. (Id.) He claims he must eat on tables cleaned with filthy rags and

23

24
              2CurrentNDOC Director Charles Daniels was substituted for Dzurenda under
25    Federal Rule of Civil Procedure 25(d), insofar as Dzurenda was sued in his official
      capacity. (ECF No. 45.)
26
              3Plaintiff
                      also asserted a claim under the Eighth Amendment, but this was
27    dismissed with prejudice at screening. (ECF No. 6.) Plaintiff made additional arguments
      that alleged Eighth Amendment violations in his Motion (ECF No. 59), but the Court will
28    not consider these because they were dismissed in the screening order and he did not
      amend his Complaint.
                                                2
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 3 of 14


1     that his eating area could be contaminated with e-coli and fungus. (Id.) Plaintiff further

2     asserts that Defendants fail to post rabbinical health inspection reports in the kosher food

3     preparation area, yet do post health reports in the general culinary area. (Id.)

4            Finally, Plaintiff avers he can only eat cold foods on Shabbat and high holy days,

5     while other inmates receive hot entrees on their holy days. (Id.)

6            Plaintiff identifies two administrative regulations that he argues violate his

7     constitutional rights. The first is Administrative Regulation 810 (“AR 810”), which requires

8     faith groups who require special consumable food for workshop to obtain them for

9     themselves from the canteen, an approved vendor, or an approved religious organization.

10    He claims having grape juice and kosher bread is a central tenet to the Messianic Sabbath,

11    but that because he is an indigent inmate he must rely on NDOC to provide him with the

12    items necessary to practice his faith. The second is Administrative Regulation 814 (“AR

13    814”), which details the Common Fare policy and procedure. (ECF No. 60-10 at 8.)

14           B.     The Summary Judgment Motions

15           Plaintiff moved for summary judgment, arguing: (1) the Common Fare diet he was

16    served did not comply with his dietary needs and he was served a primarily vegetarian

17    diet with no dessert while mainline inmates received a significant amount of meat in their

18    meals; (2) AR 814 unconstitutionally allows non-kosher foods to be served to inmates

19    receiving the Common Fare diet; and (3) AR 810 is unconstitutional insofar as it provides

20    that faith based groups who require special consumable foods for worship, such as grape

21    juice, bread, or kosher items, must obtain those items themselves from the canteen, an

22    approved vendor, or approved religious organization. (ECF No. 59 at 20-21.)

23           Defendants also moved for summary judgment, arguing: (1) the facts call into

24    question the sincerity of Plaintiff’s religious beliefs; (2) Defendants have not burdened

25    Plaintiff’s religious practice and the Common Fare diet is reasonably related to legitimate

26    penological interests; (3) Defendants are entitled to qualified immunity because the

27    Complaint does not allege what individual action was taken by each Defendant to violate

28    Plaintiff’s rights; (4) Plaintiff’s equal protection claim does not challenge any particular

                                                   3
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 4 of 14


1     statute or regulation, he has not established he was treated differently than similarly

2     situated persons, and he has no evidence of discriminatory intent on the part of any

3     Defendants; (5) Plaintiff’s RLUIPA claim fails because he cannot demonstrate any burden

4     on his religious practice; and (6) Defendants are entitled to qualified immunity as to all

5     money damages because the formulation of the Common Fare diet and its implementation

6     was completed under rabbinical supervision to ensure compliance with kosher dietary

7     laws. (ECF No. 78 at 5.)

8            Judge Cobb ultimately found that although the parties had shown a genuine dispute

9     of material fact as to whether Plaintiff’s religious beliefs were sincerely held (id. at 11),

10    Defendants had not substantially burdened Plaintiff’s religious practice (id. at 19). Further,

11    Judge Cobb determined that Plaintiff had not demonstrated evidence of discriminatory

12    intent, a requisite element of his equal protection claim. (Id. at 26.) Consequently, Judge

13    Cobb recommended denying Plaintiff’s Motion and granting Defendants’ Motion. (Id. at

14    27.) Plaintiff filed an Objection to the R&R (ECF No. 81), and Defendants responded to

15    the Objection (ECF No. 82.)

16    III.   LEGAL STANDARD

17           This Court “may accept, reject, or modify, in whole or in part, the findings or

18    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19    timely objects to a magistrate judge’s report and recommendation, then the Court is

20    required to “make a de novo determination of those portions of the [report and

21    recommendation] to which objection is made.” Id. The Court’s review is thus de novo

22    because Plaintiff filed his Objection. (ECF No. 81.)

23    IV.    DISCUSSION

24           As a preliminary matter, Judge Cobb identified several arguments in Plaintiff’s

25    Motion which were not included in his Complaint. (ECF No. 78 at 7.) Because “[a]

26    complaint guides the parties’ discovery, putting the defendant on notice of the evidence it

27    needs to adduce in order to defend against the plaintiff’s allegations,” Coleman v. Quaker

28    Oats Co., 232 F.3d 1271, 1292 (9th Cir. 2000), Judge Cobb excluded Plaintiff’s newly

                                                    4
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 5 of 14


1     raised arguments.4 (ECF No. 78 at 7.) Plaintiff objected to this exclusion, but did not

2     explain why, other than that he believed Judge Cobb misapprehended the meaning of

3     kosher as the basis for Plaintiff’s allegations. (ECF No. 81 at 3-4.) However, as a matter

4     of procedure, the Court agrees with Judge Cobb that the newly raised arguments should

5     be excluded from the summary judgment analysis. These specific allegations were not

6     present in Plaintiff’s Complaint, and Defendants did not have adequate opportunity to

7     address them. Further, the fact that at various times in his pleadings Plaintiff has used

8     ‘vegetarian’ and ‘vegan,’ and ‘organic’ and ‘kosher’ inconsistently amplifies the potential

9     for confusion and increases the chances that Defendants would be required to address

10    changing arguments. Ultimately, the Court will consider only arguments which were raised

11    in the Complaint and that both parties have had adequate opportunity to conduct discovery

12    on. Therefore, the Court will not consider the newly raised arguments.

13          Plaintiff’s previously raised arguments fall into three categories: First Amendment

14    Free Exercise claims, RLUIPA claims, and Fourteenth Amendment Equal Protection

15    Claims. The Court reviews these arguments in turn as follows.

16          A.      Right to Kosher Diet

17          Plaintiff’s claims under the First Amendment and RLUIPA arise from his allegation

18    that he has been denied access to an adequately kosher diet. There are overlapping

19
20
            4Specifically,  the following issues were excluded from Judge Cobb’s analysis: “that
21    his religious rights are being violated because he is not being served a menu consisting
      of organic fruits, vegetables and meat; that homosexual inmates are preparing his foods;
22    that he should not have to go and pick up his meals on the Sabbath; that inmates who
      celebrate Passover, who are not receiving the Common Fare diet, are only provided a
23    holiday meal on one day of Passover; [that] Common Fare inmates are deliberately
      targeted to be removed from Common Fare if they accept mainline food, but if a mainline
24    inmate eats Common Fare food, nothing is done; and [that] requiring him to sign a
      Common Fare agreement that precludes him from eating mainline, non-kosher meals
25    violates his religious rights.” (ECF No. 78 at 7-8.)

26           Additionally, Plaintiff raised a new theory that the Common Fare agreement he
      signed in order to receive kosher meals somehow burdened his religious exercise. (ECF
27    No. 67-2 at 2.) In his Complaint, Plaintiff never alleged that the Common Fare agreement
      in any way interfered with his religious rights, but only mentioned he received a notice of
28    charges for eating non-kosher items. (ECF No. 7 at 5.) The Court will not permit a new
      theory of recovery at summary judgment.
                                                     5
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 6 of 14


1     requirements to successfully demonstrate a First Amendment free exercise claim and an

2     RLUIPA violation. Both claims require that Plaintiff demonstrate Defendants substantially

3     burdened his sincerely held religious belief. Because Plaintiff has failed to provide

4     sufficient evidence to support his allegation that Defendants’ practices or regulations

5     substantially burdened his right to a kosher diet, the Court will deny Plaintiff’s Motion and

6     grant Defendants’ Motion as to the First Amendment and RLUIPA claims.

7                   1.     First Amendment Free Exercise

8            “The First Amendment, applicable to state action by incorporation through the

9     Fourteenth Amendment … prohibits government from making a law prohibiting the free

10    exercise [of religion].” Hartmann v. Cal. Dep't of Corr. & Rehab., 707 F.3d 1114, 1122 (9th

11    Cir. 2013) (citations and quotation marks omitted). “The right to exercise religious practices

12    and beliefs does not terminate at the prison door. The free exercise right, however, is

13    necessarily limited by the fact of incarceration, and may be curtailed in order to achieve

14    legitimate correctional goals or to maintain prison security.” McElyea v. Babbit, 833 F.2d

15    196, 197 (9th Cir. 1987) (per curiam); see also O'Lone v. Estate of Shabazz, 482 U.S.

16    342, 348 (1987); Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008).

17           To implicate the Free Exercise Clause, a prisoner must first establish his belief is

18    both sincerely held and rooted in religion. See Shakur, 514 F.3d at 884-85. Then, a person

19    asserting a free exercise claim must show “that the government action in question

20    substantially burdens the person's practice of her religion.” Jones v. Williams, 791 F.3d

21    1023, 1032 (9th Cir. 2015) (citation omitted). “A substantial burden … place[s] more than

22    an inconvenience on religious exercise; it must have a tendency to coerce individuals into

23    acting contrary to their religious beliefs or exert substantial pressure on an adherent to

24    modify his behavior and to violate his beliefs.” Id. (citation and internal quotation marks

25    omitted).

26           “[A]lleged infringements of a prisoners' free exercise rights are judged under a

27    reasonableness test [that is] less restrictive than that ordinarily applied to alleged

28    infringement of fundamental constitutional rights.” Id. (citing O'Lone, 482 U.S. at 349). “The

                                                    6
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 7 of 14


1     challenged conduct is valid if it is reasonably related to legitimate penological interests.”

2     Id. (quotation marks omitted, citing Turner v. Safley, 482 U.S. 78, 89 (1987)). The

3     ‘reasonableness’ factors outlined in Turner are: (1) “there must be a ‘valid, rational

4     connection’ between the prison regulation and the legitimate governmental interest put

5     forward to justify it”; (2) “whether there are alternative means of exercising the right that

6     remain open to prison inmates”; (3) “the impact accommodation of the asserted

7     constitutional right will have on guards and other inmates, and on the allocation of prison

8     resources generally”; and (4) the “absence of ready alternatives” and “the existence of

9     obvious, easy alternatives.” Turner, 482 U.S. at 89-91; see also O'Lone, 482 U.S. at 349.

10                  2.     RLUIPA

11           Section 3 of RLUIPA provides:

12           No government shall impose a substantial burden on the religious exercise
             of a person residing in or confined to an institution . . . even if the burden
13           results from a rule of general applicability unless the government
             demonstrates that imposition of the burden on that person—(1) is in
14           furtherance of a compelling governmental interest; and (2) is the least
             restrictive means of furthering that compelling governmental interest.
15

16    42 U.S.C. § 2000cc-1(a).

17           “The Supreme Court has recognized RULIPA as . . . [a] ‘congressional effort[ ] to

18    accord religious exercise heightened protection from government-imposed burdens[.]”

19    Greene v. Solano Cty. Jail, 513 F.3d 982, 986 (9th Cir. 2008) (quoting Cutter v. Wilkinson,

20    544 U.S. 709, 714 (2005)). Nevertheless, “[c]ourts are expected to apply RLUIPA's

21    standard with due deference to the experience and expertise of prison and jail

22    administrators in establishing necessary regulations and procedures to maintain good

23    order, security, and discipline, consistent with consideration of costs and limited

24    resources.” Hartmann, 707 F.3d at 1124 (internal quotation marks and citation omitted).

25           “Under RLUIPA, the challenging party bears the initial burden of proving that his

26    religious exercise is grounded in a sincerely held religious belief . . ., and that the

27    government's action substantially burdens his religious exercise.” Holt v. Hobbs, 135 S.Ct.

28    853, 857 (2015) (citations omitted). A substantial burden “must impose a significantly great

                                                   7
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 8 of 14


1     restriction or onus upon such exercise.” Greene, 513 F.3d at 987 (quoting San Jose

2     Christian Coll v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004)).

3            If the plaintiff makes a showing of a substantial burden on the exercise of his

4     religion, the court's analysis then turns to whether the defendant has established that

5     burden furthers “a compelling interest,” and does so “by the least restrictive means.” 42

6     U.S.C. § 2000cc-1(a), (b); Holt, 135 S.Ct. at 857 (citation omitted).

7                   3.     Analysis

8            To successfully allege claims for violations of either the First Amendment’s free

9     exercise clause or RLUIPA, Plaintiff must demonstrate that (1) he had a sincerely held

10    religious belief, and (2) Defendants substantially burdened his exercise of that belief.

11    Judge Cobb found that there is a genuine dispute of material fact as to whether Plaintiff’s

12    religious belief is sincerely held. Plaintiff argues that as a practitioner of Messianic

13    Judaism, he must keep the dietary laws set forth in Leviticus, chapter 11, which require

14    him to eat kosher, unprocessed meats and clean fruits and vegetables. (ECF No. 59-1 at

15    3-9.) To support the sincerity of his beliefs, Plaintiff testifies that he first attended the

16    Messianic Judaism group at LCC in 2015 or 2016, that he is listed on NDOC’s faith

17    declaration form as being a practitioner of Messianic Judaism, and that he placed a

18    request to receive the Common Fare diet in April of 2016. (Id. at 1-3.) Defendants counter

19    that Plaintiff’s beliefs are not sincerely held because he has purchased items from the

20    canteen that are not kosher, including pork rinds, shrimp ramen, and Cheetos. (ECF No.

21    60-3.) Defendants further point to several occasions when Plaintiff took mainline, non-

22    kosher meals in violation of his Common Fare agreement. (ECF Nos. 60-5, 60-7, 60-8,

23    60-9.) Plaintiff responded to these allegations by stating that his non-kosher canteen

24    purchases were for his cellmate, and that he only took mainline meals because he was

25    tired of the repetitious Common Fare meals that served inadequate meat and did not have

26    desserts. (ECF no. 67-2 at 17, 21.) The Court agrees with Judge Cobb—there is a genuine

27    dispute of material fact as to whether Plaintiff’s deviations from the Common Fare plan

28

                                                   8
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 9 of 14


1     and canteen purchases indicate that his religious belief that he needs a kosher diet is

2     sincerely held.

3            Because there is a question as to whether Plaintiff’s religious belief is sincerely

4     held, both Plaintiff’s and Defendants’ Motion turn on whether Plaintiff’s religious beliefs

5     were substantially burdened. Plaintiff makes three cognizable arguments that Defendants

6     substantially burdened his religious practice: (1) Defendants did not provide Plaintiff with

7     an adequate kosher diet; (2) Plaintiff’s meals were not prepared in an adequate kosher

8     setting; and (3) Plaintiff had to obtain group worship consumables, such as grape juice

9     and kosher bread, from the canteen, an approved vendor, or an approved religious

10    organization. Defendants counter that Plaintiff has provided no evidence that the Common

11    Fare diet is not kosher, and provides evidence that the Common Fare plan is certified as

12    kosher compliant. Because the Court finds that Plaintiff has not provided adequate

13    evidence to support his claim that he was served non-kosher food, the Court will deny

14    Plaintiff’s Motion and grant Defendants’ Motion.

15           Plaintiff has failed to demonstrate beyond mere conjecture that his religious right to

16    a kosher diet was substantially burdened.

17                         a.     Sufficiency of Diet
18           Plaintiff asserts that the Common Fare diet is insufficient because it did not contain

19    adequate amounts of meat. But other courts in this circuit have found that receiving

20    different meat options or even less meat was not a substantial burden on religious

21    exercise. See Shoemaker v. Williams, No. CV 10-0826-JO, 2013 WL 528306, at *2 (D.

22    Or. Feb. 11, 2013) (rejecting prisoner’s claim that a meat-free diet infringed his religious

23    rights); see also Sprouse v. Ryan, 346 F. Supp. 3d 1347, 1359 (D. Ariz. 2017) (finding no

24    substantial burden when prison served kosher meal without 100% beef); Fonseca v. Cal.

25    Dep’t of Corr. and Rehab., No. 14-cv-787-LAB (BLM), 2015 WL 4172194, at *4 (S.D. Cal.

26    July 10, 2015) (finding that serving fish more often than beef was not a substantial burden).

27    Plaintiff makes no claim that his religion requires him to eat a certain amount of meat. The

28    requirements of his religion are instead that if Defendants serve him meat, that it must be

                                                   9
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 10 of 14


1     kosher compliant. Not having as much meat as he would like does not rise to the level of

2     a substantial burden on Plaintiff’s religion.

3            Plaintiff next argues that because some produce served on the Common Fare

4     menu does not bear the kosher symbol, it is not kosher. Defendants offer the declaration

5     of Rabbi Rosskamm, who is the rabbinical administrator for the kosher certification agency

6     NDOC used to certify its Common Fare program. (ECF No. 60-17.) Rosskamm testifies

7     that the Common Fare menu and preparation methods were both kosher. (Id. at 6.) In

8     response to Plaintiff’s argument that the fruits and vegetables he receives are not kosher

9     because they do not have the kosher symbol on their packaging (ECF No. 67-2 at 20),

10    Rosskamm testifies that raw fresh fruits and vegetables are universally accepted as

11    kosher, even without certification, and that there is no requirement that they cannot be

12    frozen. (ECF No. 60-11 at 6.)

13                         b.      Preparation and Storage
14           Plaintiff further argues Defendants’ storage and preparation methods are not

15    kosher, thus jeopardizing his access to otherwise kosher foods. In support of this

16    assertion, Plaintiff testifies that the water dispensers were not properly cleaned, the pot

17    used to rinse the rags used to wipe down tables was not changed sufficiently, and that

18    porters were instructed to begin sweeping as soon as the last tray was served, which

19    kicked up dust while people were still eating. (ECF No. 59-1 at 13.) Plaintiff also argues

20    that the vegetables are “sometimes dirty with cracks in them and unusual discoloration”

21    and they “appear to be unwashed.” (Id. at 15.)

22           As to Plaintiff’s claim that vegetables were unwashed and improperly stored,

23    Rosskamm further testifies there is no requirement that naturally kosher fruits and

24    vegetables be stored in a separate cooler. (Id.) Because Defendants keep their only

25    processed, kosher-certified produce—shredded lettuce and cabbage—in a separate box

26    in the produce room (ECF No. 67-1 at 128), there is no evidence that any of Defendants’

27    food storage or preparation is not kosher compliant. Moreover, Plaintiff’s claim that his

28

                                                      10
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 11 of 14


1     vegetables appear discolored or cracked does not adequately allege that they were not

2     washed or otherwise appropriately prepared.

3            Finally, Plaintiff’s objection states that Judge Cobb “misapprehended” his argument

4     that the Common Fare meals were not being prepared in an adequately kosher setting.

5     (ECF No. 81 at 5.) Plaintiff argues that “although not stating it bluntly, [he] was referring to

6     the people ‘preparing’ the food,” complaining that a person who is a “homosexual” will

7     never be “clean enough” to prepare a kosher meal until they “stop practicing

8     homosexuality.” (Id.) As stated above, these arguments were not raised in Plaintiff’s

9     Complaint and the Court need not consider them here. But even if the Court were to

10    construe Plaintiff’s original allegations, which he claims always meant he objected to

11    homosexual people preparing his food, even though he was “not stating it bluntly,” the

12    Court will not permit this argument to continue. Assuming that Plaintiff’s religious beliefs

13    are sincerely held, though even that is factually in dispute, Plaintiff offers no specific

14    evidence to support his claims about the identity of the people preparing his food. See,

15    e.g., Henderson v. Muniz, No. 14-cv-01857-JST, 2017 WL 6885394, at *11 (N.D. Cal. Nov.

16    28, 2017) (finding no triable issue of fact when Muslim plaintiffs complained that non-

17    Muslim food handlers had prepared their Ramadan meals but did not provide anything

18    more than conclusory allegations); see also Shakur v. Schriro, 514 F.3d 878, 890 (9th Cir.

19    2008) (“[C]onclusory affidavits that do not affirmatively show personal knowledge of

20    specific facts are insufficient” to support or defend a motion for summary judgment.). But

21    even if Plaintiff had raised these claims sufficiently in his Complaint—which he did not—

22    and even if he articulated some personal knowledge in his affidavit that the people

23    preparing his food had a sexual orientation which he found unacceptable—which he has

24    not—Plaintiff still would have to demonstrate that his faith mandates that the sexual

25    orientation of the preparer of his food is in any way relevant to its status as kosher. Plaintiff

26    has failed to so articulate, and the Court will not draw such a conclusion here.

27    ///

28    ///

                                                     11
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 12 of 14


1            Because Plaintiff does not offer sufficient evidence that Defendants’ preparation

2     and storage practices are not kosher compliant, this allegation does not support his claim

3     that Defendants have substantially burdened his religious exercise.

4                          c.      Availability of Required Religious Materials
5            Plaintiff finally claims that his religious exercise has been substantially burdened

6     because Defendants do not provide him with matzah and grape juice for his Shabbat

7     service and for the high holy days. (ECF No. 59-1 at 10.) Defendants respond that AR 810

8     permits Plaintiff to purchase items needed from the canteen or from approved vendors,

9     and that Plaintiff’s prior canteen purchases indicate Plaintiff’s ability to purchase these

10    items. Alternatively, Plaintiff may obtain the items from an outside vendor or sponsor, with

11    approval from the warden. (ECF No. 59-2 at 46.) Plaintiff does not explain how his

12    indigency has prevented him from purchasing matzah and grape juice, yet allowed him to

13    purchase shrimp ramen and Cheetos. Further, even assuming a reason why he was

14    unable to purchase these items from the canteen, Plaintiff never states that he has

15    attempted to obtain these items from an outside source but was unsuccessful.

16    Accordingly, Plaintiff has not provided adequate evidence that AR 810 has substantially

17    burdened his ability to practice his religion.

18           The Court need not reach the analysis under the First Amendment of whether there

19    was a legitimate government purpose, or under RLUIPA of whether there was a

20    compelling government interest, because Plaintiff has not adequately alleged evidence

21    sufficient to support the conclusion that his beliefs were substantially burdened.

22    Accordingly, the Court will deny Plaintiff’s Motion and will grant Defendants’ Motion as to

23    the First Amendment and RLUIPA claims.

24           B.     Fourteenth Amendment Equal Protection

25           “The Equal Protection Clause requires the State to treat all similarly situated people

26    equally.” Hartmann, 707 F.3d at 1123 (citing City of Cleburne v. Cleburne Living Ctr., 473

27    U.S. 432, 439 (1985). “This does not mean, however, that all prisoners must receive

28    identical treatment and resources.” Id. (citations omitted). The plaintiff must establish that

                                                       12
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 13 of 14


1     “the defendants acted with an intent or purpose to discriminate against [him] based upon

2     membership in a protected class.” Id. (citations and internal quotation marks omitted).

3     Inmates must be given “a reasonable opportunity of pursuing his faith comparable to the

4     opportunity afforded fellow prisoners who adhere to conventional religious precepts.” Cruz

5     v. Beto, 405 U.S. 319, 322 (1972).

6            Plaintiff’s equal protection argument stems from his allegation that the prison

7     serves hot meals to mainline inmates on their holy days, while the Common Fare meals

8     are served cold. Plaintiff further points to the higher number of mainline meals that contain

9     meat, while the Common Fare meals are largely vegetarian. Defendants argue that

10    Plaintiff does not identify any statute or regulation that purportedly violates the Equal

11    Protection Clause, he has not established that he is treated differently from other similarly

12    situated inmates, and he has offered no evidence of discriminatory intent. (ECF No. 60 at

13    10.)

14           Plaintiff has not produced any evidence that Defendants intended to discriminate

15    against him in serving the Shabbat and high holy day meals cold. Indeed, Defendants

16    have offered evidence that the meals are served cold to remain in compliance with kosher

17    standards that no electricity be used in connection with the preparation of the meals. (ECF

18    Nos. 60-11 at 5, 60-16 at 4.) Because Plaintiff has not offered any evidence at all that any

19    individual named Defendant had any intent to discriminate against Plaintiff, the Court finds

20    that Plaintiff has not offered sufficient evidence that Defendants’ serving cold meals for

21    Shabbat and the high holy days violates his right to equal protection under the law.

22           Similarly, Plaintiff fails to allege that the Common Fare’s lack of meat evinces a

23    discriminatory intent. To the contrary, Defendants offer evidence that the Common Fare

24    program was developed to accommodate inmates who dietary needs could not be met

25    through the mainline program. (ECF No. 59-2 at 17, ECF No. 60-10 at 2.) The Court agrees

26    with Judge Cobb that with the demonstrated evidence, Plaintiff has failed to allege a claim

27    that his equal protection rights were violated. Accordingly, the Court will deny Plaintiff’s

28    Motion and will grant Defendant’s Motion.

                                                   13
     Case 3:18-cv-00194-MMD-WGC Document 84 Filed 03/04/21 Page 14 of 14


1     V.     CONCLUSION

2            The Court notes that the parties made several arguments and cited to several cases

3     not discussed above. The Court has reviewed these arguments and cases and determines

4     that they do not warrant discussion as they do not affect the outcome of the issues before

5     the Court.

6            It is therefore ordered that Plaintiff’s objection (ECF No. 81) to the Report and

7     Recommendation of U.S. Magistrate Judge William G. Cobb is overruled. The Report and

8     Recommendation of U.S. Magistrate Judge William G. Cobb (ECF No. 78) is accepted

9     entirely.

10           It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 59) is

11    denied.

12           It is further ordered that Defendants’ motion for summary judgment (ECF No. 60)

13    is granted.

14           It is further ordered that Plaintiff’s reply in support of his objection (ECF No. 83) be

15    stricken.

16           The Clerk of Court is directed to enter judgment accordingly and close this case.

17           DATED THIS 4th Day of March 2021.

18

19
20                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27
28

                                                    14
